DETAILED ACTION
Drawings
The drawings are objected to because Figures 1 and 2 are shaded such that it is difficult to see the smaller elements such as the upper, lower and middle plates.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schade et al. (US PG-pub 2011/0115319).
Regarding claim 1, Schade teaches a housing 136, 138 (fig. 1A); a motor gear 158 capable of providing a rotation movement; a coupling gear 160 screwed into the housing member (via gear box 152) and coupled to the motor gear 158 in order to transfer the rotational movement from the motor gear to the coupling gear; a bearing assembly 190, 195; a tube 172 pressed fixed onto the coupling gear; a “push pin” 124 (viewed as the end portion of the tube) inserted to the bearing assembly and fixed onto the tube 172, the “push pin” 124 moving in a linear direction responsive to the rotational movement of the coupling gear and capable of being in contact with a manifold pin 116; and the bearing assembly 190, 195 preventing the rotational movement from being transferred to the push pin when the push pin is in contact with the manifold pin.
Regarding claim 9, Schade teaches wherein the bearing assembly comprises: an upper plate 190; a “lower plate” 195 (in the this instance the examiner is view the lower plate as being one of the end plates and not viewing “low” in terms of placement); a middle plate (nearest bearing 190) situated between the upper plate and the “lower plate” and retaining a plurality of bearings; and the upper plate 190 and the middle plate (adjacent plate) capable of rotating with the coupling gear 160 while the “lower plate” 
Regarding claim 10, Schade discloses a support plate 178 (fig. 1A) and the push pin 124 inserted to the support plate.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schade et al. (US PG-pub 2011/0115319), as applied to claim 1, 9, and 10 above, in view of Sandler (US 3,108,487).
Regarding claims 11 and 12, Schade teaches essentially all claimed features, but fails to disclose firstly, the coupling gear being a helical gear, and secondly, the bearings being ball bearings.
Firstly, Schade teaches a gear 78 (fig. 1) may be a spur or helical gear.
It would have been obvious to substitute the gear of Schade for the gear of Sandler (coupling gear) to yield the predictable result of transferring motion to the pin member.	
Secondly, Sandler teaches bearings 25, 53, 48 (fig. 1) being ball bearings to provide for a smoother motion.
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ Schade a bearing being a ball bearing, as taught by Sandler, for the purpose of providing for a smother motion.

Allowable Subject Matter
Claims 2-8 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Schade fails to disclose a thermostatic radiator valve assembly; the middle plate including a bearing retainer; the thermostatic radiator valve assembly including a control signal being responsible to a differential temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3753